Exhibit 10.1

RETENTION BONUS AGREEMENT

This Retention Bonus Agreement is made by and between Sparton Corporation, an
Ohio corporation (the “Company”), and                             
(“Executive”).

SECTION 1

RECITALS

1.1 Retention. The Company desires to provide to the Executive a Retention Bonus
upon the terms and conditions set forth herein. As described below, Executive
shall receive the Retention Bonus upon the earlier of (x) a Change in Control
date, (y) two days after filing of the Company’s Form 10-K for fiscal 2017, or
(z) upon termination other than for Cause.

1.2 Compliance. This Agreement is intended to be exempt from Code Section 409A
pursuant to the short term deferral rule described in Treas. Reg.
§1.409A-1(b)(4) and shall be interpreted consistent with that provision to the
fullest extent possible.

1.3 Consideration. In consideration of the promises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows.

SECTION 2

DEFINITIONS

2.1 Definition. As used in this Agreement, the following terms shall have the
following meanings.

(a) Affiliate means the Company and any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)), any trade
or business (whether or not incorporated) which is under common control (as
defined in Code Section 414(c)), or an affiliated service group (as defined in
Code Section 414(m) or (o)).

(b) Agreement means this Retention Bonus Agreement, as amended.

(c) Board means the Board of Directors of the Company.

(d) Cause (i) has the meaning provided in Executive’s employment agreement (if
Executive has an employment agreement with the Company) as “cause” or “just
cause” with the Company as is effective on the date hereof, or (ii) if Executive
has no employment agreement with the Company, “Cause” shall mean any of the
following: Executive’s personal dishonesty; gross negligence; violation of any
law, rule or regulation; breach of applicable confidentiality, nonsolicitation
or noncompetition provisions to which Executive is subject; a breach of any
material provision of Company’s Code of Business Conduct and Ethics or other
policies and procedures; use of alcohol or drugs to the extent such use
adversely affects Executive’s ability to perform Executive’s duties or adversely
affects the business reputation of Executive or Company; use of illegal drugs;
or failure or refusal to substantially perform Executive’s duties and
responsibilities to Company as reasonably determined from time to time by the
Board or its designee.



--------------------------------------------------------------------------------

(e) Change in Control shall have the meaning in Exhibit A of the Plan.

(f) Code means the Internal Revenue Code of 1986, as amended from time to time.

(g) Effective Date means the date hereof.

(h) Plan means the Company’s 2010 Long-Term Stock Option Incentive Plan, as
amended to date.

(i) Retention Bonus means an amount equal to $            .

(j) Retention Bonus Payment Date means the payroll date coinciding with or
immediately following the earlier of (x) a Change in Control date, (y) two days
after filing of the Company’s Form 10-K for fiscal 2017, or (z) upon termination
other than for Cause.

(k) Retention Bonus Period means the period of time commencing on the Effective
Date through and including the Retention Bonus Payment Date.

SECTION 3

RETENTION BONUS

3.1 Retention Bonus. The Company shall pay the Executive the Retention Bonus
provided the Executive remains continuously employed with the Company, or an
Affiliate, throughout the Retention Bonus Period. The Executive shall be deemed
to have been continuously employed throughout the Retention Bonus Period if the
Executive’s employment is terminated by the Company, other than for Cause.

3.2 Forfeiture. Notwithstanding anything in this Agreement to the contrary, upon
the Executive’s termination of employment with the Company prior to the
Retention Bonus Payment Date either by (a) the Company for Cause, or (b) the
Executive for any reason, the Executive shall forfeit the right to payment of
the Retention Bonus. For clarity, the Executive shall not forfeit the Retention
Bonus in the event of termination by the Company other than for Cause.

3.3 Expiration. This Agreement shall expire on the Retention Bonus Payment Date.

3.4 Payment and Distribution. The Company shall pay the Retention Bonus in
accordance with the Company’s normal payroll practices in effect for the payroll
period that includes the Retention Bonus Payment Date. The payment shall be made
in the form of a single lump sum payment on the Retention Bonus Payment Date and
it shall be subject to standard payroll deductions and all other legal
requirements.

3.5 Other Compensation. The Retention Bonus shall not be deemed to be
compensation or earnings for purposes of calculating any other payment or
benefit from the Company or its Affiliates, including, without limitation,
severance of any kind.



--------------------------------------------------------------------------------

SECTION 4

MISCELLANEOUS

4.1 Amendment and Termination. This Agreement may not be amended, suspended,
discontinued or terminated at any time without the written consent of all of the
parties hereto.

4.2 Limitation of Executive’s Right. Nothing in this Agreement shall be
construed as conferring upon the Executive any right to continue in the
employment of the Company, nor shall it interfere with the rights of the Company
to terminate the employment of the Executive and/or to take any personnel action
affecting the Executive without regard to the effect which such action may have
upon the Executive as a recipient or prospective recipient of benefits under
this Agreement. This Agreement does not alter the at-will nature of Executive’s
employment.

4.3 No Limitation on Company Actions. Nothing contained in this Agreement shall
be construed to prevent the Company from taking any action that is deemed by it
to be appropriate or in its best interest. Neither the Executive nor any other
person shall have any claim against the Company as a result of such action.

4.4 Obligations to Company. If the Executive becomes entitled to a distribution
of benefits under this Agreement, and if at such time the Executive has
outstanding any debt, obligation, or other liability representing an amount
owing to the Company, then the Company may offset such amount owed to it against
the amount of benefits otherwise distributable. Such determination shall be made
by the Company.

4.5 Nonalienation of Benefits. Except as expressly provided herein, the
Executive shall not have the power or right to transfer, alienate, or otherwise
encumber the Executive’s interest under this Agreement. The provisions of this
Agreement shall inure solely to the benefit of the Executive.

4.6 Protective Provisions. The Executive shall cooperate with the Company by
furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder.

4.7 Withholding Taxes. The Company may make such provisions and take such action
as it deems necessary or appropriate for the withholding of any taxes which the
Company is required by any law or regulation of any governmental authority,
whether Federal, state or local, to withhold in connection with any benefits
under this Agreement, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Executive. The
Executive, however, shall be responsible for the payment of all individual tax
liabilities relating to any such benefits.

4.8 Severability. If any provision of this Agreement is held unenforceable, the
remainder of the Agreement shall continue in full force and effect without
regard to such unenforceable provision and shall be applied as though the
unenforceable provision were not contained in the Agreement.

4.9 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois, without reference to the
principles of conflict of laws.



--------------------------------------------------------------------------------

4.10 Headings. Headings are inserted in this Agreement for convenience of
reference only and are to be ignored in the construction of the provisions of
the Agreement.

4.11 Notice. Any notice, filing, or consent required or permitted to be given
under this Agreement shall be in writing and shall be deemed duly given when
delivered personally, when transmitted by facsimile transmission, one (1) day
after being deposited with Federal Express or other nationally recognized
overnight delivery service or three (3) days after being mailed by first class
mail, charges for postage prepaid, properly addressed, if to the Company, at its
principal office, and, if to the Executive, at her address set forth following
her signature below. Either party may change such address from time to time by
notice to the other.

[The balance of this page is intentionally left blank.

Signatures appear on a separate page.]



--------------------------------------------------------------------------------

SECTION 5

EXECUTION

This Agreement is signed as of the Effective Date.

 

COMPANY     EXECUTIVE By:  

 

    By:  

 

  Joseph J. Hartnett     Name:  

 

Its:   Interim President and CEO     Address:        

 

     

 